 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                         2:18-MC-00149-MCE-AC
12                  Plaintiff,
                                                       STIPULATION AND ORDER EXTENDING TIME
13                 v.                                  FOR FILING A COMPLAINT FOR FORFEITURE
                                                       AND/OR TO OBTAIN AN INDICTMENT
14   GLOCK 17 PISTOL,                                  ALLEGING FORFEITURE
     TWO (2) GLOCK 17 MAGAZINES,
15   13 9MM LUGER ROUNDS,
     2012 PORSCHE CAYENNE, VIN:
16   WP1AA2A22CLA02881, CALIFORNIA
     LICENSE NUMBER: LIN888,
17
                    Defendants.
18
            It is hereby stipulated by and between the United States of America and potential claimant Xiu
19
     Qin Lin (“Lin”), by and through their respective counsel, as follows:
20
            1.      On or about July 8, 2018, claimant Lin filed a claim in the administrative forfeiture
21
     proceedings with the U.S. Customs and Border Protection (“CBP”) with respect to the defendant assets
22
     listed above (“defendant assets”), which were seized on April 3, 2018.
23
            2.      The CBP has sent the written notice of intent to forfeit required by 18 U.S.C. §
24
     983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the
25
     defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than the claimant has filed
26
     a claim to the defendant assets as required by law in the administrative forfeiture proceeding.
27
            3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
28
                                                         1
29                                                                            Stipulation to Extend Time to File Complaint

30
 1 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets
 2 are subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture

 3 proceedings, unless the court extends the deadline for good cause shown or by agreement of the parties.
 4 That deadline was October 1, 2018.
 5          4.      By Stipulation and Order filed October 2, 2018, the parties stipulated to extend to

 6 January 2, 2019, the time in which the United States is required to file a civil complaint for forfeiture
 7 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is
 8 subject to forfeiture.
 9          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

10 extend to March 1, 2019, the time in which the United States is required to file a civil complaint for
11 forfeiture against the defendant assets and/or to obtain an indictment alleging that the defendant assets
12 are subject to forfeiture.
13          6.      Accordingly, the parties agree that the deadline by which the United States shall be

14 required to file a complaint for forfeiture against the defendant assets and/or to obtain an indictment
15 alleging that the defendant assets are subject to forfeiture shall be extended to March 1, 2019.
16    Dated:     12/19/2018                                  MCGREGOR W. SCOTT
                                                             United States Attorney
17
                                                             /s/ Kevin C. Khasigian
18                                                           KEVIN C. KHASIGIAN
                                                             Assistant U.S. Attorney
19
20    Dated:     12/19/2018                                  /s/ Robert Saria
                                                             ROBERT SARIA
21                                                           Attorney for Xiu Qin Lin
                                                             (As authorized via email)
22
23          IT IS SO ORDERED.

24
     Dated: December 30, 2018
25
26
27
28
                                                         2
29                                                                            Stipulation to Extend Time to File Complaint

30
